DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement (IDS) submitted on 7/7/2021 was filed after the mailing date of the Notice of Allowability on 4/7/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Comment
The prior art document CN-105029710 A was provided with an English translation in the Information Statement above and was cited in a Chinese Office Action for Chinese Application No. 201780059901 X, also provided in said Information Disclosure Statement.  The reference fails to disclose the following features the shisha device as claimed:
a) A first device inlet …wherein the device is configured such that, in use, airflow through the aerosol chamber that exits the chamber outlet exits the device outlet bypassing the liquid stored in the vessel, wherein the device comprises an airflow path from the first device inlet to the vessel inlet to the vessel outlet to the chamber inlet to the chamber outlet and then to the device outlet (as claimed in Claim 1).
b) wherein the device is configured such that, in use, airflow through the aerosol chamber that exits the chamber outlet exits the device outlet bypassing the liquid stored in the vessel, wherein the device comprises a first airflow path through the 
Reasons for Allowance
The Claims are allowed for reasons set forth in the Notice of Allowability mailed 4/7/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748